Stabilisation of Afghanistan: challenges for the EU and the international community (debate)
The next item is the debate on the report by André Brie, on behalf of the Committee on Foreign Affairs, on Stabilisation of Afghanistan: challenges for the EU and the international community
.
Mr President, Commissioner, Mr Jouyet, ladies and gentlemen, yesterday in Kabul saw the bloodiest attack since 2001 with more than 40 Afghans and Indians killed and 140 injured. We wish to extend our deepest sympathy to the victims and express our outrage at the murderers who were responsible.
Those who follow the European media and those who, for example, have read today's edition of Daily Outlook Afghanistan will know that violence in Afghanistan has now become much more widespread and commonplace. Teachers are being shot practically every day, which is one of the most cynical aspects of the Taliban strategy. Schools, and especially girls' schools, are being burnt down or forced to close, bridges and roads are being blown up. What was not reported in Europe was the attack by the US-led coalition forces on a wedding party in the province of Nangarhar on Sunday that left 23 people dead, including the bride. A similar incident also occurred in the neighbouring province of Urusgan. President Karsai has now ordered an investigation.
It is clear that the security situation in Afghanistan has deteriorated in the last three years. However, there are many distinctly positive developments to be considered too: advances in education and health policy, regional success in the rebuilding programme and in the eradication of drugs, the creation of a critical and independent media thanks to a number of incredibly courageous journalists, and the establishment in many areas of an active civil society along with spirited women's organisations.
However, there are also negative aspects to report, such as the fact that the growing of opium poppies has now reached record levels nationwide and that this crop has become increasingly linked to the general economy as well as to the escalating levels of crime and corruption and to the activities of the insurgent groups.
The international food crisis has had dramatic consequences for millions of Afghans. Corruption is widespread in government circles and indeed originates from this source. The rule of law is not properly established and can be compared with Guantanamo or the US prison in Bagram, as well as being fundamentally questioned by international governments.
Fundamentalist ideologies have clearly been gaining ground in recent years, even in key areas of government and parliament, and this poses a threat to the freedom of the press and media and, more particularly, to the hopes of Afghan women and girls for an equal role in society.
The terrible violence being committed every day against women and girls on a domestic, family and local level is for me still the most serious and glaring problem and one that is most being ignored by our media. It pains me that due to lack of time I am unable to go into this in any more detail. Afghanistan and its people have deserved our fullest commitment. After 30 years of war, with more than one and a half million people killed, the international community is duty-bound to show its full solidarity with Afghanistan.
The country and its society have been destroyed by the policies and war of occupation waged by the Soviet Union, by the internal warfare of the Mujahedeen groups who were armed by the US, Pakistan, Iran and other countries, and by the sinister rule of the Taliban.
Our report presents a discriminating and realistic picture. It recognises the significant successes of the Afghan people and identifies the political shortcomings of the Afghan and other international governments. It expresses our fullest support and makes clear that we are absolutely committed to establishing democracy and human rights, especially the rights of Afghan women and children. This is not only a matter of general principle but also a specific requirement as far as Malalai Dschoja, Pervez Kambasch and Latif Petram are concerned.
With this report the European Parliament is calling for a new strategy for the international community and for the Afghan Government that has as its central focus the rebuilding of civil society. This is the policy being promoted by the UN Special Representative for Afghanistan, Kai Eide. This is a most important move and I am pleased that we in this House have sent out such a signal.
I should like to express my thanks to my colleagues from the other political groups, to the Commission - and Commissioner you have a wonderful team in Kabul and in Brussels dealing with the Afghanistan problem - and to the Council's Special Representative, as well as to the many Afghan and international NGOs that have been involved.
I must therefore say that this makes it all the more difficult for me to have to withdraw my name from the report. I was unable to persuade a majority that the problems of Afghanistan cannot be solved by military means. If a majority in this House should now then call for troop levels to be strengthened and in so doing ignore the national reservations of the Member States, this would defeat the real issues raised in the report and would run counter to my own personal concerns. The fact that the majority wishes of all the peoples of Europe should be disregarded is unacceptable for Afghanistan - the events of recent days bear this out - and is absolutely the wrong policy.
President-in-Office of the Council. - (FR) Mr President, I am honoured and privileged to be speaking here before the European Parliament for the first time. Before beginning, like Mr Brie, I, too, wish to strongly condemn, on behalf of the Presidency, yesterday's attack on the Indian Embassy in Kabul, which killed more than 40 civilians, including a number of embassy personnel, and injured hundreds. This attack sought to destabilise the consolidation and reconstruction process under way in Afghanistan. The European Union is fully determined to support the Afghan Government and the Afghan people in their efforts to build a stable and democratic state, and these tragic events highlight the importance and urgency of our discussions this morning.
Like Parliament, the Council is convinced of the need for a long-term commitment in Afghanistan. Our objective must be to help the government to develop the structures needed for a modern and democratic state that can function properly, guarantee the safety of its citizens, respect the rule of law, and promote economic and social development.
I should point out that the combined effort of the Afghan authorities and the international community has produced some impressive results that should be highlighted: 25% decline in the infant mortality rate and 6 million children attending school, a third of whom are girls. In this respect, I must pay tribute to the work carried out by Commissioner Ferrero-Waldner and by the Commission in general in this area and in all aspects relating to the restoration of the rule of law.
We must build on these successes, but we must be aware, too, of the extent of the challenges that lie ahead, especially those highlighted by Mr Brie: governance, insecurity, corruption and drugs, which go hand in hand and have a negative impact on the normal functioning of the institutions and the sustainable development of the country.
We must therefore work with our other partners in the drugs field to ensure the application of Security Council Resolution 1817, adopted on 11 June, which should enable the international community to step up the fight against trafficking in the precursor chemicals used to produce heroin.
Like Parliament, the Council places the utmost importance on the democratic process in Afghanistan. During the 2004 and 2005 elections the Afghan people opted very clearly and very determinedly for democracy and stability, and we must help them to establish the best possible conditions for the preparations for the forthcoming presidential election in 2009 and general election in 2010.
The Council was extremely interested in the report on Afghanistan presented by Parliament and summarised by Mr Brie, and wishes to highlight three specific aspects. The first is that the Council hopes that the Afghan Government will assume a greater share of the responsibility for Afghanistan's reconstruction and development process. Moreover, in all areas emphasis should be placed on the Afghan people assuming their responsibilities and the need for guarantees in the area of good governance, hence the obligation on the Afghan authorities to fulfil their commitments in this respect.
Secondly, the Council underlines the importance of moving forward in close cooperation with the Afghan Government towards a single vision within the international community of how to achieve common objectives, ensuring in particular that the actions carried out are coherent in terms of their military and civil dimensions. That is the mandate given to the new United Nations Special Representative, Mr Kai Eide, and the Council wishes to express its full support for him in his mission. It is in the same context that the Council feels that it is necessary to strengthen the capacities of UNAMA (United Nations Assistance Mission in Afghanistan) in order to extend its presence throughout the territory, notably in the south and west of the country.
Our third and final observation concerning Mr Brie's report is that it is essential to improve cooperation and relations between Afghanistan and its neighbours in order to ensure permanent stability in the country, especially given the multi-dimensional nature of some of the problems clearly highlighted by Mr Brie, notably drug production and trafficking.
In any event, these brief comments on the report presented by Parliament should not take away from the fact that in general the Council and Parliament have very similar views on the policy to be implemented in Afghanistan. I would like to take this opportunity to welcome and encourage the initiative presented in Mr Brie's report aimed at strengthening the cooperation between the European Parliament and the Afghan Parliament.
For all these reasons the Union will continue to act and play a major role in mobilising the international community to assist Afghanistan. That goal formed the basis of the Council conclusions of 26 May, which were largely inspired by the worked carried out at the International Conference in support of Afghanistan held in Paris on 12 June. This Conference was a great success for Afghanistan, as it was for the European Union, which succeeded in putting across in full its positions on key aspects of the country's development.
I should point out that a few months earlier, at the NATO Summit held in Bucharest from 2 to 4 April, the High Representative for the Common Foreign and Security Policy, together with President Karzai and the UN Secretary-General, attended the meeting of Heads of State and Government on Afghanistan. The countries contributing to the IFAS, for which the EU Member States provide almost half of the personnel, adopted in Bucharest a new strategy for their common commitment guided by four principles, which I will mention here: a firm and shared long-term commitment; support for enhanced Afghan leadership and responsibility in security matters; a comprehensive approach by the international community to reconstruction; and a shared political strategy involving Afghanistan's neighbours, especially Pakistan.
In conclusion, I would like to highlight certain areas where the European Union makes a significant contribution and where its action is essential for strengthening State capacities and consolidating the rule of law in Afghanistan. First of all, as you know, the Union has had a Special Representative since 2002 and that post is currently held by Mr Francesc Vendrell. The difficulties initially encountered when setting up the EUPOL mission, which were logistical in nature, have now been resolved. EUPOL is particularly involved in the reform of the Ministry of the Interior and in the development of a strategy for the Afghan police.
Finally, I wanted to point out that by deciding at the last General Affairs and External Relations Council on 26 May that its goal was to double the number of personnel involved in its Afghanistan police mission, the European Union sent a clear message to both its Afghan partners and the international community regarding its enhanced commitment to Afghanistan. This increase in the size of the EUPOL mission should improve the visibility and effectiveness of our action in the key sectors relating to police reform, in spite of the violent events that have taken place in recent days.
Mr President, Mr President-in-Office of the Council, honourable Members of this Parliament, Mr Brie, I should perhaps first like to say a few words in German and to thank you for this very important and first-rate report, and for the excellent way in which you cooperated with my staff both in Kabul and in Brussels. I would also endorse the words expressed both by you and by the President-in-Office of the Council. It truly tragic that yesterday we again witnessed such a calamity as this terrorist attack. On one hand we of course have to express our clearest condemnation, but on the other there are also the victims to consider. This is precisely the setting in which this debate unfortunately has to take place.
Let me say that I think this very comprehensive report is very important in this difficult and precarious security situation and we cannot, and will not, allow those who wish to take Afghanistan backwards to prevail.
Over the last months, and particularly during the preparation of this report, we have been working very closely with the rapporteur. I wanted to thank you for your interest as witnessed, firstly, by the two visits the European Parliament has made there and, secondly, in November 2007, when you again received parliamentarians from the Wolesi Jirga in Brussels, which was an important sign for them. We have worked with a dedicated Delegation for relations with Afghanistan; you are following developments on the ground very closely, and we try to help where we can.
Finally, your report addresses the central issue: how can we stabilise Afghanistan, what are the challenges facing the international community, and how can we deal with them? In the same spirit, at the important conference in Paris we said clearly that we want to overcome the threat of terrorism; but, at the same time, we also have a challenge in our public opinions everywhere, because they do not always appreciate the challenges, and do not always embrace all the efforts that it takes to combat this threat.
I think the Paris Conference was also a very important and good opportunity to review our strategy, to focus it even more clearly. The Commission has committed EUR 1.2 billion from 2002-2007. We have particularly worked on the following: firstly, providing better security in Afghanistan by financing police salaries, closely linking this to support for Afghanistan's police and its reform; secondly, providing alternative livelihoods to the opium poppy and thus helping to eradicate drugs; thirdly, improving the lives of Afghans - we have focused here particularly on healthcare, where we already have been part of the undeniable success of recent years, and I would also say that we have worked on the infrastructure and regional integration with transit links, such as the important road from Jalalabad to Kabul.
However, the Paris Conference also delivered a distinct political message about overdue changes. These changes are indispensable if we want to realise mutual obligations under the Afghanistan compact and turn international efforts - all our efforts - into success on the ground. Therefore, we all know that more and better coordination is needed among all the actors involved. I can also praise Mr Kai Eide, whom I have known for many years, who is an excellent person. He will play a central role and I can assure you we will all work with him very closely.
But, of course, we also see the necessity for a genuine commitment by our Afghan partners. They really have to go for more ownership in their state-building process, and this comes, of course, with its own responsibility and with a vision for a stable country for the future. We are heading towards the elections in 2009 and 2010; undoubtedly for the Government it will be crucial to regain legitimacy, which has been dented by corruption and weak governance, notably in the provinces, and therefore we are looking into ways of how to best support the election process.
Afghanistan is at a crossroads. Many of the early achievements of democratic state-building - notably human rights, freedom of expression and the media - are somewhat under pressure. It will be hard under such circumstances for a civil society to emerge. In this context, your commitment here in Parliament - and I thank the rapporteur once again - and your cooperation with the Afghan Parliament, the Wolesi Jirga, are invaluable. I think you can contribute to this fostering of a democratic process.
As the EU - and I close with that - we have the responsibility to support Afghanistan in the interest not only of the people of that country and of the stability of the whole region but also of Europe. This is what we also have to clearly tell our taxpayers.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, I knew I had two minutes but shall not dwell on that. I wish to thank Mr Brie for the commitment and enthusiasm he has invested in this report, and would appeal to him not to withdraw his name from it because he did a very good job of work, along with the other shadow rapporteurs and myself. To say what? To do what, at such a crucial moment for Afghanistan? What happened yesterday demonstrates that the commitment of Europe and others to Afghanistan is of the utmost importance.
What we demand in this report is, firstly, a stronger commitment in terms of military presence, because without that we shall get nowhere; secondly, a stepping-up of the commitment to improve democratic structures in the new Republic of Afghanistan, which has fallen into a situation of total lawlessness over the past 30 or more years and, worst of all, lies at the heart of international terrorism.
When we began to turn our attention to the phenomenon of international terrorism after September 11th, we went into Afghanistan and then Iraq and found that we had entered a viper's nest. The last outpost - like Hitler in his Berlin bunker, as it were - of terrorists in the world at the moment is Afghanistan. They are trying to regroup, taking revenge in Afghanistan for the defeat they have suffered and are still suffering in Iraq.
We in the European Parliament can send out a message along these lines if as many of us as possible vote in favour of this report.
on behalf of the PSE Group. - (PT) I congratulate the rapporteur, André Brie, on his careful analysis of the serious problems that we are facing in Afghanistan and, in particular, on his efforts to find a wording that would allow all the political groups to vote in favour of the compromise amendments.
Unfortunately, during the vote in committee, two important ideas contained within the compromise amendments fell victim to the political prejudice of colleagues who prefer to ignore the problems facing the international community in Afghanistan, problems horrifically illustrated by yesterday's suicide attack on the Indian Embassy in Kabul. As a result, the reference to the need for the international community to reassess its civil and military strategy fell by the wayside, as did the passage underlining the growing popular discontent at the corruption spreading through government institutions.
In this respect, I call on my fellow Members to support the amendments reintroduced by the PSE Group in order to rebalance the report. How can a report of this House on Afghanistan refrain from mentioning the role of Pakistan and its military regime that for so many years has misgoverned that country? How can we, as Members of the European Parliament, ignore the secret prisons of our US allies in Kabul and not only that? Why do some Members reject legitimate criticisms of the Afghan judicial system? The position of the PSE Group is clear: it is possible to support the increased presence of international troops in Afghanistan while, at the same time, defending the need to reassess the military strategy of the ISAF (International Security Assistance Force). It is possible to be in favour of close cooperation between Europe and the United States in Afghanistan, without closing our eyes to the crimes committed by the Bush Administration in the name of the fight against terrorism.
Finally, it is possible to support the Afghan institutions while, at the same time, drawing attention to their severe limitations. Europe will only be able to assume a strategic role in Afghanistan when it stops being afraid of presenting its own vision for the future of the country. Why not start here and now with this report?
on behalf of the ALDE Group. - (FI) Mr President, I would also like to congratulate Mr Brie on a good report. He has dealt with this difficult topic thoroughly and from various angles.
The primary challenges for Afghanistan are restoring security and establishing a functioning state. It is a difficult task, because the security situation in Afghanistan has deteriorated rather than improved. Improving the security situation is an essential requirement for all development, but a military solution alone will not remove the complex problems of the country, as the rapporteur stated.
Reconstructing the entire society, implementing the rule of law, improving democracy and human rights, promoting equality and building a functioning government, educational institutions and healthcare for the whole country are enormous tasks. Afghanistan also needs a programme for the comprehensive development of rural areas and the creation of alternatives for opium farmers.
All this also requires greater contributions by the European Union to supporting and reconstructing Afghanistan. The EU must also strive to make the activities of the international community more effective by coordinating them.
I would still like to emphasise the significance of the civil society that is developing in Afghanistan for strengthening the rule of law and democracy and for defeating the culture of violence. The development and freedom to act of independent, pluralistic means of communication are extremely important in this work. There is still a lot of work to do in this area in Afghanistan.
on behalf of the UEN Group. - (PL) Mr President, the last 30 years of Afghanistan's history have seen Soviet occupation, civil war and then the Taliban in power. For this reason Operation Enduring Freedom, which was begun by the US, the United Kingdom, Poland, the Czech Republic, France and Romania, together with the present ISAF mission, which brings together a military coalition of almost all the Member States in the European Union, should be treated as a success. The education system is working better, the healthcare system is working better and the Government of Mr Hamid Karzai is in control of a significant part of the country under very difficult circumstances. The terrorist revival in 2007 can only mean one thing for us: what Afghanistan needs from the European Union and NATO is increased financial, political and military support. A different approach, which can be seen in the amendments put forward by the left, would be a demonstration of selfishness, hypocrisy and short-sightedness.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, we are in a paradoxical situation. My Group will recommend that everyone reads the original report produced by Mr Brie so that they will understand the nature of the challenges facing us in Afghanistan. What then happened was that a majority in the Committee on Foreign Affairs simply amended and deleted the measures that were so urgently needed. We simply cannot say: more troops, everything to continue as before, everything is going well. Nothing is going well! Yesterday's attack showed that. We need to revise the military strategy; we need to bring all the different initiatives together. This was actually what we wanted to achieve together.
My group tabled the amendments in conjunction with the Socialist Group in order to fight now to achieve this important objective, Mr Brie. I say this with all the respect that I have had for the work that you have done in recent years: we are arguing here about what is the right position to take and it is cowardly on your part - just because your Group has stabbed you in the back, and all over a subtly different position that also states that we need troops, but we need to do it properly - to simply duck your head and say that you are withdrawing your name. This is not helping the Afghan people, neither is it helping this Parliament to develop a coherent strategy for Afghanistan.
I would call on everyone to vote for the amendments, then we will be fulfilling our responsibilities: our responsibilities to those we are sending over there, the policemen and the soldiers, and to those we want to help, namely the people of Afghanistan.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I am extremely grateful to André Brie for the work he has done and fully support his decision to withdraw his signature. The resolution has been altered and now describes a country where there was reportedly a massive turnout at the elections, forgetting that the population voted under continuing threat from armed groups.
No mention is made of the presence of warlords in the Karzai Government; there is no all-out condemnation of Operation Enduring Freedom, which is claiming civilian victims throughout the country. NATO action is supported, ignoring the fact that its presence in Afghanistan is a major cause of the total lack of security in that country at the moment. Moreover, faced with the ongoing rise in opium production, no reference is made to the possibility of launching pilot projects on the use of opium to produce morphine, even though a specific resolution to this effect has been adopted by the European Parliament.
One positive aspect is undoubtedly the concern expressed about the fate of Malalai Joya and other activists, but that alone is not sufficient to prevent my delegation from voting against the report.
Citizens from the Member States of the European Union and far beyond our borders are answering for the pacification and reconstruction of Afghanistan with their lives. They all deserve the greatest respect and the full support of Parliament, not least our prayers for divine protection, because their mission continues to be extremely dangerous. The murderous attack in Kabul yesterday morning provides new evidence of that.
I would ask the Council and the Commission to address two specific problems of the complex situation in Afghanistan. Without an effective strategy against the 'Talibanisation' of northern Pakistan, the stabilisation of Afghanistan remains little more than a Western wish. NATO forces are in fact operating with their hands tied because of this.
The second problem in Afghanistan is the urgent need to modernise agriculture. Its greatest handicap is the persistent insecurity in large parts of the country. UN statistics make it crystal clear: the more insecure the region, the more profuse the annual blooming of the poppy fields. Council and Commission, I wish you all possible wisdom and perseverance in the active stabilisation of Afghanistan.
- (NL) We are all agreed that the situation in the fourth least developed country in the world remains tragic, despite a number of encouraging signs since the start of the reconstruction of the country. Of course, the problems are not only military and strategic, but a total victory over the Taliban remains, of course, the conditio sine qua non for the construction of a viable state with an independent judiciary and critical media. As far as this last point is concerned, I applaud the fact that this report points out that the Afghan Constitution still does not guarantee freedom of religion, because unfaithfulness to Islam remains a criminal offence. The regime that is being supported by the West must, therefore, make further efforts.
What I do miss in this report is a statement that victory over the Taliban requires a strategy with respect to Pakistan, whose territory continues to be a safe haven for terrorists: everyone knows that it gives logistical support to those terrorists, as became evident again yesterday in the attack on the Indian Embassy in Kabul. A policy for Afghanistan must therefore be an integrated policy for the whole region; otherwise, it will be doomed to failure.
Mr President, let me begin by adding my voice to the condemnation of the attack on the Indian Embassy and extend our condolences, particularly to Brigadier-General Mehta and Mr Rao from the Indian Embassy and their families. I hope that this attack will not deter India, an important ally in the reconstruction of Afghanistan, from continuing its assistance.
There is a greater tragedy in Afghanistan than the destruction of the buildings, and this is the destruction of human life and individuals over the last 35 years. It will take a greater effort than we can imagine and a longer time to reconstruct and help rebuild those lives in such a shattered country.
The first thing, however, which Afghanistan needs is more security, not less security. I welcome the fact that the report reflects a consensus, which also exists on the ground in Afghanistan, that a political solution is only possible if we sustain the military pressure on the Taliban and the insurgency. We have to sustain that pressure if we are to ensure a political solution to the situation. We have to support the policy of the Afghanistan Government that talks with Taliban elements are possible only with those who accept the constitution and put their weapons down. They can return to the political process.
We have to support Mr Karzai and the Afghanistan Government in retaking control of their country and in retaking control of the policy initiatives in their own country. Therefore I welcome very much what Commissioner Ferrero-Waldner said about focusing on the elections next year. Afghanistan needs a strong government, a committed government that looks forward and does not look backwards towards its past.
Finally, let me again say that I believe that the Commission is making an excellent effort in organising our assistance programmes in Afghanistan. In particular the Ambassador, Mr Kretschmer, and of course the Special Representative, Mr Vendrell, are doing an excellent job representing the European Union. We need today to send a strong signal of support to our people in Afghanistan, to our services and to the Council to continue their work.
(CS) Ladies and gentlemen, in order to successfully overcome the security, political, economic and social problems from which Afghanistan suffers, more is needed than just a military solution. The military pressure on the insurgents must be matched by an intensive political process, and by a dialogue with all segments of the population that recognise the Constitution and are willing to lay down their weapons. I am of the opinion that the European Union should play an increasing role in supporting Afghanistan in building its own state, with stronger democratic institutions capable of ensuring territorial integrity, state unity, and economic and social development. At present, support is urgently needed for the south of the country in particular. Strengthening of administrative institutions and a gradual takeover of the responsibilities for running the country by Afghan authorities must, however, be accompanied by effective human rights protection for all, under the rule of law. Permanent and sustainable success cannot be assured without such protection.
Mr President, we all remember why Afghanistan was invaded in the first place: it followed the 9/11 terrorist attacks on the USA, masterminded by al-Qa'ida from bases in Afghanistan under the protection of the Taliban. The USA, along with its allies, most notably the UK, launched a successful attack to displace al-Qa'ida from its stronghold. The West's serious military forces did what was needed to be done to confront terrorism.
This report states that the presence of NATO is essential in order to ensure the country's future. It is true that only the combined military force of the free and democratic world united in NATO can defend our democratic freedoms from attack, but I am very dubious about the chances of grafting democracy onto a country that has no history of it, especially where the monopoly religious ideology is one that is antipathetic to the West's view of liberal democracy.
(BG) Colleagues, Afghanistan has been the scene of military action for nearly seven years now. In June 2008 the European Union is supporting a military staff of more than 23,000. The international community provides considerable economic aid to Afghanistan, constant efforts are made to restore the infrastructure in that country. As a result of all these efforts, the government has control over only one-third of the territory of Afghanistan.
Considering these results, I cannot understand the desire to increase European Union financial assistance for Afghanistan. Why should the money of European taxpayers be spent for initiatives of proven little effect? The desire to provide supremacy of the law and improve the judicial system, but will the present government be able to uphold them, considering that it cannot ensure supremacy of its own power in the country? We are helping restore the police force of Afghanistan, but why are officials who do not respect human rights and misuse their official position the result?
Obviously, if we want one day Afghanistan to stop being a source of tension and to take its place of merit in the international community, we in the European institutions should seriously reconsider our present policies and the strategies that are being used.
Mr President, I refer back to point 16 in the resolution where we say that 'Afghanistan's security problems are more complex than just a war on terror and that they therefore require more than a military solution'. This is the point that I think my colleagues Mr Rouček and Mr Pohjamo made earlier on. We know of many examples in history showing that military power can in many circumstances force an end to conflict and create a quasi-peaceful solution, but we also know from those historical lessons that only democratic institutions, with the support of the people of these countries, can secure a lasting solution.
We were making progress in this area in Afghanistan, and Commissioner Ferrero-Waldner is right when she says that the Afghanistan Government must now show a clear respect for human rights and freedom of expression if this is to be restored. In the last elections I saw women voting in Afghanistan, which is a major step forward. These are the sort of things we have got to build on, and we must work with Pakistan so that we can restore peace in that area.
(ES) Mr President, more international troops died in Afghanistan in June than in Iraq. Also in June, the visibility and power of the Taliban was increasingly obvious in Peshawar, a key Pakistani city in the conflict.
It has been claimed in Pakistan that the armed forces have arranged secret peace agreements with the Afghan and Pakistani Taliban leadership, and that the Pakistani army would appear to be more concerned with the Indian border than the Afghan border. Moreover, as a number of speakers have already mentioned, forty people were killed yesterday at the gates of the Indian Embassy in Kabul.
My question is: has the time not come to contemplate a different kind of strategy?
- (DE) Madam President, the month of June was the bloodiest for foreign soldiers since the end of the Taliban regime in 2001. More than 48 coalition troops were killed, which is more than lost their lives over the same period in Iraq. Since the beginning of the year violence in Afghanistan has cost the lives of more than 2 200 people. What we have in Afghanistan is not a solitary conflict but a regional war that could develop further. The situation is now more serious than it was in 2001.
In view of this alarming state of affairs, Afghanistan must remain an absolute priority for Europe. The presence of European troops and the EU's civil operations in the country is playing a key role. After lengthy negotiations in committee, I support the final version of our motion for a resolution, which contains many key elements, including the systematic training of the Afghan security forces, greater focus on the rebuilding of civil society and enhanced coordination between the international bodies.
(SV) Madam President, having listened to the debate today and read all the amendments, I get the feeling that certain people believe that only dialogue is good and helpful and that any military presence is bad and counterproductive. I do not know how many Members of this Parliament are war refugees, but I am one. I know that both civilian cooperation and a military presence are needed. My experience of war is that those who are best prepared for dialogue have no power and that men of violence, traffickers and warlords who do have power are seldom ready to pursue any dialogue. What is needed therefore is a combination of military and civilian deployments if we seriously want to break the vicious circle of violence and poverty in Afghanistan.
(SK) We are witnessing a sharp rise in terrorist acts and violent insurgency in Afghanistan. The international community must not tolerate and give in to terrorist organisations financed through the drugs trade.
The main objective of these terrorist organisations is to sow discord among the NATO allies, thereby creating the impression that it is impossible to bring peace to Afghanistan. In doing so, they are threatening the safety of not just the region but of the whole world. The EU's security policy towards Afghanistan therefore needs to be more dynamic and flexible, and include concrete short-term and long-term measures aimed at restoring Afghan society, institutions and the rule of law, and supporting President Karzai. The European Community should continue to support the measures that have already contributed to progress in the country, especially those that help to provide for the basic needs of the population and make health care available.
(RO) Afghanistan remains the greatest challenge for the international community due to its terrorist activity, the increase in drug production and the number of violent acts.
In this context, I request the Commission and the Council, as well as the international organizations, to take into account three major actions as priority for the short-term action plan: to identify and isolate the drug distribution channels in Afghanistan, greater involvement of the countries in the region in implementing international strategies, taking into consideration the cultural and religious closeness, greater financial allocation and involvement for the reconstruction and human and administrative food assistance.
I also believe that the intensification of political, cultural and religious dialogue with Afghanistan is a viable solution for achieving the stability objectives in the region.
I congratulate Mr. André Brie on the report he drafted.
Madam President, I have just returned from Helmand and Kandahar. I agree that there will be no progress without stability; stability means good governance and it means troops and it means police.
I think that some of our European allies are merely paying lip-service in terms of what they are doing in Afghanistan. We need more combat forces there; we need greater flexibility; we need greater support for the ISAF mission in Afghanistan. As far as the police mission is concerned, the EU is doing a good job there, but it is doing nothing in comparison with the scale of the American effort. There should be proper coordination between what the Europeans and what the Americans are doing in terms of police training.
Finally I should like to condemn the remarks that were made by Mr Brie when he talked about the Taliban and the Americans in the same breath: I think that was disgraceful. The Taliban are murdering their own people, the Allies are there supporting the local population.
Mr President, paragraph 11 of the motion for a resolution states that the European Parliament 'supports the efforts of NATO forces to improve security in the country and tackle local and international terrorism, and considers the presence of these forces to be essential in order to ensure the country's future'.
Amendment 9, tabled by the rapporteur, is against this position and suggests that the paragraph be deleted. It would be much better if the rapporteur instead stated clearly that Parliament supports local and international terrorism and considers the presence of NATO forces to be an obstacle to ensuring the country's Taliban future. Such an Amendment 9 would be a fair anti-Afghan and anti-NATO game.
(PL) Madam President, today one of the most important challenges facing the Union is the creation of an effective mechanism for project coordination and information exchange among participants in Afghanistan. Such a mechanism is vital in order for the projects undertaken by entities working in Afghanistan to be mutually complementary. International and local terrorism has to be countered in order to improve safety within the country and, by so doing, further its development. For this reason we should act together to support Afghan society and reconciliation projects. In addition we should work toward stabilising the situation in Afghanistan by strengthening local institutions and satisfying the basic living requirements of the population. An important step on the path to the democratic reconstruction of the country is to achieve media independence and freedom. This should be supported.
President-in-Office of the Council. - (FR) Madam President, Mr Brie, Commissioner, my friend Benita, ladies and gentlemen, I would once again like to express my support for Mr Brie's report and my satisfaction that there is such a wide consensus on the fact that Afghanistan needs more security in the broad sense and more governance at what is a particularly difficult time, as you all pointed out.
Our discussion has highlighted the fact that we are dealing with a very complex situation, which requires more than just a military solution; that we are facing an extremely difficult situation; that the international community needs to make a long-term commitment, which is necessary and a critical element for the European Union, as you said; that it will take a long time to raise the people's hopes; and that when it comes to governance in particular, as the Commission pointed out, we must concentrate on the preparations for the forthcoming elections. For its part, the Council is of course going to continue to monitor the election preparations very carefully.
As regards the governance-related aspects, respect for the rule of law and for everything related to our traditions is not a dividing element; we must also tell the Afghan authorities this.
As regards the security rules and presence on the ground, I should point out that EU personnel account for more than 50% of the IFAS and the Council will concentrate on four priority areas over the coming months. The first priority will be to implement the substantial increase in EUPOL personnel decided on at the Council of 26 May. Clearly, all aspects relating to police effectiveness are important and Parliament is right to be concerned about this.
Secondly, the Council will endeavour to monitor the implementation of the conclusions of the International Conference in support of Afghanistan: the European Union must play a key role in this respect given its financial contribution.
Thirdly, the European Union must stress the need to improve relations between Afghanistan and Pakistan - as several of you mentioned - and to encourage both countries to continue to work actively to strengthen their cooperation, notably in the fight against the common challenge posed by terrorism and in all matters relating to drug trafficking.
In conclusion, it is important for the Council and the Commission to have the European Parliament's full support in this matter, which is critical for the international community and - as several of you also highlighted - for the future of Europe.
Member of the Commission. - Madam President, I will try to be brief. I will just make three remarks. The first is on Pakistan. It is absolutely clear that it is very important to work on the border area also, and I think also to exploit this window of opportunity that is there following the new formation of the government in Pakistan.
But at the same time we already see rising tensions there, and hopefully these will not, of course, jeopardise the somewhat improved bilateral exchanges at grass-root level.
We are also working, therefore, in the border areas and we see that regional cooperation, including border management and regional trade facilities, is important, and we also support the G8 dialogue initiative that has been started with Germany on Afghanistan and Pakistan. This is my first remark.
My second remark is on justice. Indeed, we think that good governance is of course important and this goes hand-in-hand with police and justice. If there is impunity the police can do what they want. There has to be a good system of justice. Therefore, together with the Council, which has been working on police, we the Commission have been working very strongly on justice and we have, therefore, contributed substantially to shaping Afghanistan's national justice strategy and programme and again this has to be a sustainable programme which means for the long term.
There is a dedicated window, this is the Afghanistan Reconstruction Trust Fund (ARTF) for the justice sector to which we plan to contribute also from Afghanistan's bilateral programme and we have delivered on the process and promise already at the Rome Conference, but of course a lot of reforms are necessary.
My third and last remark is on rural development. The Paris Conference has clearly shown that our focus has to be very strong on rural development. I must say we have from the beginning also had this as one of the important sectors and have worked on that. We are strongly engaged in continuing and in providing economic alternatives to opium poppy production.
We also - and this is so to say, the news spin - improve rural infrastructures through river-basin management and irrigation and improve local seeds and animal breeding. And I personally think it is highly interesting to look into a regional approach, for instance in the north, with cooperation with Tajikistan on hydro-power for electricity and for gaining water for irrigation of fields, thus of course giving much better food production for the Afghan population, which could bring them away from drugs.
Thus we are indeed looking forward to a continued close and fruitful joint cooperation with Parliament because it will be for the long haul that we are there, and I do hope we get your support for the policy as such - for the strategy, but also for the implementation. We know it is taxpayers' money but I think we have to be there and work together with you for the stability of Afghanistan.
Madam President, allow me to make three further comments. Firstly, I would like to say to Mrs Beer that I am not afraid of my own group and would be fully up for this debate. One of the most dreadful amendments to my report in committee came from my group: it stated that there had been no positive changes in Afghanistan. The arrogance of this really incenses me. I believe that we all need to take a very realistic and discriminating attitude towards Afghanistan. That country has a society that is not only rich but also contradictory and multifaceted, and the problems facing us are even more so.
Secondly, many colleagues and fellow Members have said to me that we need to shoulder our responsibilities towards Afghanistan when it comes to dealing with terrorism, opium growing, corruption and so on. Many of my left-wing colleagues would possibly say that this applies to the occupation too. My own personal viewpoint, which I have tried to make clear, has to do with the interests of a people who have lived through 30 years of war. I think that much of this is in the report and for this I would again thank all those persons and all those groups involved.
Thirdly, while I disagree with important parts of the text I am happy to continue to work on the report as part of my ongoing commitment to Afghanistan. There is no question of that.
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
in writing. - (PL) Afghanistan is a country faced with many problems. It is a country that experiences many terrorist attacks, with worsening internal security, and where human rights are not respected.
The country is a producer of an enormous quantity of opium, which also has a negative impact on security and politics, as an economy based on opium production is a source of corruption, weakening public institutions, particularly the legal system.
Over half of the Afghan population lives below the poverty line, with unemployment reaching 40%, and renouncing Islam is still a punishable offence. Despite the fact that this country embarked on a complicated and painstaking process of reconstruction, it needs to satisfy its inhabitants' needs much better in areas such as education, health, housing, food and public safety.
Help given to Afghanistan should involve short-term and long-term measures made possible by far-reaching improvements to the system of government. The support of the European Union should be based on the experience and knowledge of the missions of Member States that are present in Afghan territory, using civilian or military forces as intermediaries. The presence of NATO forces is also vital to combat terrorism. The large-scale participation of the population in elections should have a positive effect on the country's future, as this shows a desire to create a democratic state. It is also extremely important to continue the battle against corruption and to encourage the creation of new structures in Afghan institutions. Restructuring and the joint international effort can have an enormous impact on pulling Afghanistan out of the difficult situation it is in, caused by the long-running internal conflict.